           Case 1:21-cv-05578-VSB Document 31 Filed 08/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                             8/22/2021
                                                          :
EDWARD MULLINS,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :               21-cv-5578(VSB)
                      -against-                           :
                                                          :                    ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendant(s). :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On July 23, 2021, I heard oral argument from the parties and issued an oral ruling

denying the preliminary injunction requested by Plaintiff. (Doc. 29.) In light of my ruling, and

in particular given that I found the pleadings did not make sufficient allegations to support the

elements of Plaintiff’s only claim for relief (see id. at 57:22–58:20), it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party

and with prejudice. Within thirty (30) days of this Order, any party may make an application,

with sufficient argument, explaining why this action should be restored.

SO ORDERED.

Dated: August 22, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
